As filed with the Securities and Exchange Commission on August 22, Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ————— Applied DNA Sciences, Inc. (Exact name of registrant as specified in its charter) ————— Nevada 2836 59-2262718 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) ————— 25 Health Sciences Drive, Suite 113 Stony
